Citation Nr: 0323360	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-05 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to a disability rating in excess of 30 
percent for nephrolithiasis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  
REMAND

The veteran served on active duty from September 1950 to 
November 1957. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

On the issue of service connection, the medical evidence of 
record is insufficient to determine whether the veteran's 
service-connected nephrolithiasis aggravated his 
hypertension.  Also, since the veteran's submission of 
additional evidence to the Board, pertaining to the claim for 
increase, the United States Court of Appeals for the Federal 
Circuit held that when additional relevant evidence is 
obtained by the Board that was not initially considered by 
the RO, the Board must refer the evidence to the RO for 
review unless this procedural right is waived by the 
appellant.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, a waiver of 
review of the additional evidence by the RO has not been 
obtained. 

In order to comply with judicial precedent, ensuring due 
process of law, and to assist the veteran in developing the 
evidence necessary to substantiate his claims, the case is 
remanded for the following action.

1.  Ensure that the notification and 
development required by 38 U.S.C.A. 
§§ 5103, and 5103A; 38 C.F.R. § 3.159 
(2002), are complied with. 

2.  Obtain treatment records from the San 
Juan VAMC since March 2003.  

3.  Schedule the veteran for a VA 
examination by an urologist to determine 
whether the service-connected 
nephrolithiasis aggravated hypertension 
and to determine the current level of 
disability due to nephrolithiasis.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
express opinions as to the following: 

a.  Whether there is a permanent 
increase in the severity of 
hypertension because of 
service-connected nephrolithiasis, 
and if so, the degree of impairment 
that can be attributable to the 
service-connected nephrolithiasis.  

b.  Whether the veteran's current 
chronic kidney failure is either 
caused by service-connected 
nephrolithiasis or increased in 
disability because of 
service-connected nephrolithiasis.    

4.  After the development requested has 
been completed, adjudicate the claims.  
If any determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

                                                                                              
(Continued on next page)




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



